              Case 1:21-cv-01317 Document 1 Filed 05/12/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

JUDICIAL WATCH, INC.,               )
425 Third Street S.W., Suite 800    )
Washington, DC 20024,               )
                                    )
                   Plaintiff,       )                 Civil Action No.
                                    )
v.                                  )
                                    )
UNITED STATES CAPITOL POLICE,       )
119 D Street, N.E.                  )
Washington, DC 20510,               )
                                    )
                   Defendant.       )
____________________________________)

                                          COMPLAINT

        Plaintiff Judicial Watch, Inc. brings this action against U.S. Capitol Police to compel

compliance with the common law right of access to public records. As grounds therefor,

Plaintiff alleges as follows:

                                 JURISDICTION AND VENUE

        1.     The Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and

1361.

        2.     Venue is proper in this district pursuant to 28 U.S.C. § 1391.

                                            PARTIES

        3.      Plaintiff Judicial Watch, Inc. is a not-for-profit, educational organization

incorporated under the laws of the District of Columbia and headquartered at 425 Third Street

S.W., Suite 800, Washington, DC 20024. Plaintiff seeks to promote transparency,

accountability, and integrity in government and fidelity to the rule of law. As part of its mission,

Plaintiff regularly requests records from various governmental entities at the federal and state
              Case 1:21-cv-01317 Document 1 Filed 05/12/21 Page 2 of 3




levels. Plaintiff analyzes the responses and disseminates its findings and the requested records to

the American public to inform them about “what their government is up to.”

        4.      Defendant U.S. Capitol Police is a law enforcement agency within the legislative

branch. Defendant has possession, custody, and control of the public records Plaintiff seeks.

                                    STATEMENT OF FACTS

        5.      On April 14, 2021, Plaintiff submitted a request to Defendant for copies of the

following public records:

                1.      All communications between Capitol Police and California
                        Highway Patrol from April 7, 2021 to the present.

                2.      All communications between Capitol Police and any employee
                        or representative from the office of Representative Alexandria
                        Ocasio-Cortez from April 7, 2021 to the present.

                3.      All records, including communications, regarding Ryan Wentz
                        from April 7, 2021 to the present.

                4.      All records, including communications, regarding the Twitter
                        account @queeralamode or “Human Rights Watch Watcher”
                        from April 7, 2021 to the present.

        6.      By a letter dated May 6, 2021, Defendant declined to provide the requested

records to Plaintiff.

        7.      As of the date of this Complaint, Defendant has not produced the requested

records to Plaintiff.

                                         COUNT I
                                 (Common Law Right of Access)

        8.      Plaintiff realleges paragraphs 1 through 7 as if fully stated herein.

        9.      Defendant is in violation of the common law right of access to public records.

        10.     The requested records are public records because they were created or received by

an agency of the legislative branch for the purpose of recording official actions. In addition, the

requested records are of legal significance.
                                                 -2-
              Case 1:21-cv-01317 Document 1 Filed 05/12/21 Page 3 of 3




       11.      The public interest in the requested records outweighs Defendant’s interest in

keeping them secret.

       12.      Defendant has a non-discretionary duty to make these public records available

upon request.

       13.      Plaintiff is being irreparably harmed by Defendant’s violation, and Plaintiff will

continue to be irreparably harmed unless Defendant is compelled to comply with the law.

       14.      Plaintiff has no adequate remedy at law.

       WHEREFORE, Plaintiff respectfully requests that the Court: (1) declare that Defendant’s

refusal to release the requested public records is a violation of the common law right of access to

public records; (2) issue a writ of mandamus compelling Defendant to carry out its non-

discretionary duty to make all of the requested records available; (3) award Plaintiff its costs and

reasonable attorneys’ fees in this action; and (4) grant Plaintiff such other relief as the Court

deems just and proper.

Dated: May 12, 2021                                    Respectfully submitted,

                                                       /s/ James F. Peterson
                                                       James F. Peterson (D.C. Bar No. 450171)
                                                       JUDICIAL WATCH, INC.
                                                       425 Third Street S.W., Suite 800
                                                       Washington, DC 20024
                                                       (202) 646-5175

                                                       Counsel for Plaintiff




                                                 -3-
